IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,248-01


EX PARTE CUONG QUOC LY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44907
IN THE 240th DISTRICT COURT FROM FORT BEND COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
delivery of a controlled substance and sentenced to imprisonment for forty-two years. 
	The State has filed a motion requesting this matter be remanded to the trial court so that it
may address the merits of Applicant's claims and then enter findings of fact and conclusions of law.
The record before this Court reflects that Applicant initially filed a habeas corpus application that
was not compliant with the Texas Rules of Appellate Procedure. The Applicant then filed a
compliant supplemental habeas corpus application which appears not to have been considered by the
trial court. The States' motion is granted and we remand this application to Fort Bend County to
allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: February 2, 2011
Do not publish